DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
It is acknowledged that claims 1-5, 14-17, 20 were amended on 09/30/2021.
Claims 1-20 are pending.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 14 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 13-17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al. (US 20120126142 A1) in view of Doyle et al. (US 20100049448 A1).
Regarding claim 1, Matsui teaches:
a system comprising: at least one processor; and memory storing instructions that, when executed by the at least one processor, cause the system to: receive, from a sequencing device, volumetric image data associated with a first nucleic acid sequence within a cell or tissue, at least by (paragraph [0093, 0101] which describes a received image from a sequencing device sensor of a base sequence (e.g. nucleic acid sequence within a cell or tissue))
identify, based on the volumetric image data received from the sequencing device, the first nucleic acid sequence located at first three-dimensional spatial coordinates, at least by (paragraph [0166] which describes the sequence with corresponding coordinate)
and store, in a spatially searchable database, a first data element comprising the first three-dimensional spatial coordinates and a first identifier corresponding to the first nucleic acid sequence to spatially relate the first nucleic acid sequence to other nucleic acid sequences within the cell or tissue, at least by (paragraph [0157] which describes a database which stores the collection/analyzed data related to physical positions with respect to other nucleic acid sequences of nucleic acid sequences within in the cell or tissue to facilitating searching said collected/analyzed data (e.g. “spatially searchable database”)
But Matsui fails to specifically describe the image data being volumetric and that the spatial coordinates are three-dimensional
However, Doyle teaches the above limitations at least by (paragraph [0031] which discloses volume image data with x, y, z coordinates)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Doyle into the teaching of Matsui because Doyle in para. 0031.
As per claim 2, claim 1 is incorporated and of Matsui further discloses:
	
wherein the memory stores additional instructions that, when executed by the at least one processor, cause the system to: identify, based on the volumetric image data received from the sequencing device, a second nucleic acid sequence located at second three-dimensional spatial coordinates, at least by (paragraph [0163] which describes other sequences and corresponding coordinates detected from the image)
a store, in the spatially searchable database, a second data element comprising the second three-dimensional spatial coordinates and a second identifier corresponding to the second nucleic acid sequence to spatially relate the second nucleic acid sequence to the other nucleic sequences present in the cell or tissue, at least by (paragraph [0157] which describes a database which stores the collection/analyzed data related to physical positions with respect to other nucleic acid sequences of nucleic acid sequences within in the cell or tissue to facilitating searching said collected/analyzed data (e.g. “spatially searchable database”)
But Matsui fails to specifically describe the image data being volumetric and that the spatial coordinates are three-dimensional
However, Doyle teaches the above limitations at least by (paragraph [0031] which discloses volume image data with x, y, z coordinates)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Doyle into the teaching of Matsui because Doyle in para. 0031.
As per claim 3, claim 1 is incorporated and of Matsui further discloses:
wherein the volumetric image data received from the sequencing device comprises spatial information, temporal information, and color information associated with the cell or tissue, at least by (paragraph [0077] which describes color detection associated with the cell or tissue, paragraph [0080] describes the ability to specify the position of an object)
But Matsui fails to specifically describe the image data being volumetric
However, Doyle teaches the above limitations at least by (paragraph [0031] which discloses volume image data with x, y, z coordinates)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Doyle into the teaching of Matsui because one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of implementing spatial mapping as taught by Doyle in para. 0031.
As per claim 4, claim 1 is incorporated and of Matsui fails to disclose:
wherein the memory stores additional instructions that, when executed by the at least one processor, cause the system to: present, on a display device, information identifying a presence of the first sequence at the first three-dimensional spatial coordinates
However, Doyle teaches the above limitations at least by (paragraph [0031-0032] describes the visualization (e.g. present, on a display device) of mRNA synthesis (e.g. first sequence) at a three-dimensional spatial coordinates), of a tissue sample)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Doyle into the teaching of Matsui because one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of implementing spatial mapping as taught by Doyle in para. 0031.
As per claim 5, claim 1 is incorporated and Matsui fails to disclose:
wherein the memory stores additional instructions that, when executed by the at least one processor, cause the system to: determine one or more metrics associated with the first sequence at the first spatial coordinates, and present, on a display device, information identifying the one or more metrics associated with the first sequence at the first three-dimensional spatial coordinates
However, Doyle teaches the above limitations at least by (paragraph [0031-0032] describes the visualization (e.g. present, on a display device) of mRNA synthesis (e.g. first sequence) at a particular location, expressed in x, y, z coordinates (e.g. three-dimensional spatial coordinates), of a tissue sample, furthermore paragraph [0033] describes the ability to display more metrics associated with the first sequence at the first three-dimensional spatial coordinates as “display is the modified so that the three dimensional image is coded to show the locations where the specific gene is expressed and, optionally, the relative amount of expression”)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Doyle into the teaching of Matsui because Doyle in para. 0031.

As per claim 13, claim 1 is incorporated and of Fodor further discloses:
wherein the sequencing device is configured to sequence the one or more nucleic acid molecules within the cell or tissue using fluorescent in situ sequencing (FISSEQ), at least by (paragraph [0140] which discloses various sequencing methods including, but not limited to… the synthesis-based fluorescence in-situ sequencing (FISSEQ))

Claims 14, 15, 16 and 17 recite equivalent claim limitations as claims 1, 2, 3 and 4 above, except that they set forth the claimed invention as a method; Claim 20 recite equivalent claim limitations as claim 1 above, except that they set forth the claimed invention non-transitory computer readable media, as such they are rejected for the same reasons as applied hereinabove. 

Claims 7, 8, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsui and Doyle in view of Rathjen (US 20060248349 A1).
As per claim 7, claim 1 is incorporated and Matsui fails to disclose:
wherein the memory stores additional instructions that, when executed by the at least one processor, cause the system to: perform a spatial query on the spatially searchable database to obtain spatial query results information, and present, on a display device, at least a portion of the spatial query results information.
Rathjen discloses the above limitation, at least by (paragraph [0065] “the spatially referenced raster image with the ODBC data source vector data, the user can navigate within and perform spatial queries on a physical representation of the genetic data” paragraph [0072-0073] “submit a query for a graphic representation of the human body and/or of human genes… graphical representation of the human body, those areas affected by the specified disease are highlighted”)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Rathjen into the teaching of Matsui and Doyle because they are related to identification of genetic markers/sequence of nucleotides and one of the ordinary skill in the art would have been motivated to visually present the sequences allowing a user to search, pan and zoom through a visual representation of the various chromosomes, genes, SNPs, or nucleotide sequences and display of a visual representation of how the genetic entities correlate with effects in different organs, tissues and regulatory systems of the body (Rathjen, para. 0036)
As per claim 8, claim 7 is incorporated and of Rathjen further discloses:
wherein the memory stores additional instructions that, when executed by the at least one processor, cause the system to: receive user input requesting the spatial query, wherein the spatial query is performed in response to receiving the user input requesting the spatial query, at least by (paragraph [0013] “receipt of the user’s query or command”, paragraph [0065] “perform spatial queries on a physical representation of the genetic data”)
As per claim 12, claim 1 is incorporated and Matsui fails to disclose:
wherein the spatially searchable database is maintained in a geographic information system (GIS) format, 
But Rathjen teaches the above limitation, at least by (paragraph [0035] “user's genetic profile data, and a physical location in the human body associated with such data, can be generated and displayed using geographic information systems (GIS) technology”)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Rathjen into the teaching of Matsui and Doyle because they are related to identification of genetic markers/sequence of nucleotides and one of the ordinary skill in the art would have been motivated to visually present the sequences allowing a user to search, pan and zoom through a visual representation of the various chromosomes, genes, SNPs, or nucleotide sequences and display of a visual representation of how the genetic entities correlate with effects in different organs, tissues and regulatory systems of the body (Rathjen, para. 0036)

Claim 19 recite equivalent claim limitations as 7 above, except that they set forth the claimed invention as a method as such they are rejected for the same reasons as applied hereinabove. 

Claims 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsui and Doyle in view of Al-Shmeri et al. (US 20100223276 A1)
As per claim 6, claim 1 is incorporated and Matsui fails to disclose:
wherein the memory stores additional instructions that, when executed by the at least one processor, cause the system to: perform a linked annotations query on the spatially searchable database to obtain annotation query results information, 
But Al-Shmeri discloses the above limitation, at least by (paragraph [0100] “Creating a digital object and linking it to the dataset will make the data usable, and at the same time, the search operation for a particular structure in a dataset will be a simple indexing operation on the digital objects linked to the data. The objective of this process is to link digital objects with scientific meaning to the dataset at hand, and make the digital objects part of the searchable metadata associated with the dataset”)
and present, on a display device, at least a portion of the annotation query results information, 
But Al-Shmeri discloses the above limitation, at least by (paragraph [0496] “Generation of Metadata for Mining Image and Text Data…can select which type of data he/she wants to search by clicking on one of the options: "Image Features" or "Text Features". The next page depends on the user's selection. If the user selects Image features then next page "Features Extraction of Image Data" will be displayed”)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Al-Shameri into the teaching of Matsui and Doyle because one of the ordinary skill in the art would have been motivated to adapt a spatially searchable database to provide the ability to analyze of sequence data with respect to the spatial orientation of the cell (AI­Shameri, para (0100]).

Claim 18 recite equivalent claim limitations as claim 6 above, except that they set forth the claimed invention as a method as such they are rejected for the same reasons as applied hereinabove. 

Claims 9-11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsui, Dolye and Rathjen in view of Al-Shmeri et al. (US 20100223276 A1)
As per claim 9, claim 7 is incorporated and Matsui and Rathjen and fails to disclose:
wherein performing the spatial query on the spatially searchable database comprises jointly querying spatial coordinates data and linked annotations data maintained in the spatially searchable database, 
But Al-Shmeri discloses the above limitation, at least by (paragraph [0145] “Spatial data mining can be used for understanding spatial data, discovering spatial relationships and relationships between spatial and non-spatial data, constructing spatial knowledge bases, reorganizing spatial databases, and optimizing spatial queries”, see also, paragraph [0149], [0253]).
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Al-Shameri into the teaching of Matsui, Dolye and Rathjen because one of the ordinary skill in the art would have been motivated to adapt a spatially searchable database to provide the ability to analyze of sequence data with respect to the spatial orientation of the cell (AI­Shameri, para (0100]).
As per claim 10, claim 7 is incorporated and Matsui and Rathjen and fails to disclose:
wherein performing the spatial query on the spatially searchable database comprises performing a three-dimensional distance query to identify a three-dimensional distance between the first sequence and another sequence present in the cell or tissue, 
But Al-Shmeri discloses the above limitation, at least by (paragraph [0149] “The second type of relation refers to distance relations. These relations compare the distance between two objects with a given constant using arithmetic operators like greater than, less than, or equal to. The distance between two objects is defined as the minimum distance between them”, see also paragraph [0253]).
And Matsui, further teaches first sequence and another sequence present in the cell or tissue, at least by (paragraph [0163] describing other sequences and corresponding coordinates detected from the image from the cell or tissue)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Al-Shameri into the teaching of Matsui, Dolye and Rathjen because one of the ordinary skill in the art would have been motivated to adapt a spatially searchable database to provide the ability to analyze of sequence data with respect to the spatial orientation of the cell (AI­Shameri, para (0100]).
As per claim 11, claim 7 is incorporated and Matsui and Rathjen and fails to disclose:
wherein performing the spatial query on the spatially searchable database comprises performing a containment query to identify a position of the first sequence relative to other features of the cell or tissue, 
AI-Shameri teaches the above limitation at least by (paragraph [0149] “distance relations… distance between two objects with a given constant using arithmetic operators like greater than, less than, or equal to”, see also paragraph [0253])
And Matsui, further teaches first sequence and another sequence present in the cell or tissue, at least by (paragraph [0163] describing other sequences and corresponding coordinates detected from the image from the cell or tissue)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Al-Shameri into the teaching of Matsui, Dolye and Rathjen because one of the ordinary skill in the art would have been motivated to adapt a spatially searchable database to provide the ability to analyze of sequence data with respect to the spatial orientation of the cell (AI­Shameri, para (0100]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157.  The examiner can normally be reached on Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS TRUONG/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        11/24/2021